DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 				Claim 12 recites the tank lid (212) and the main housing (104) being connected only by the tank latch (220). This limitation is not supported by the disclosure because other elements (218a, 220a, 204, 210) also connect 212 to 104.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kasper   (US 8,117,713) in view of Zahuranec (US 6,145,159).
As to claim 1, Kasper discloses a portable cleaner comprising: a recovery tank (14) including a container (81) for receiving and storing recovered liquid and/or dirt and an openable tank lid (92) for covering the container, the container and the tank lid removable from the cleaner as a unit (column 6, lines 35-41); a main housing (12) configured to removably support the recovery tank in a vertical orientation in which the tank lid at least partially defines a top side of the portable extraction cleaner.
 	Kasper does not disclose a tank latch provided in the tank lid, the tank latch configured to selectively secure and release a tank lid to the main housing when the recovery tank is supported by the main housing.
Zahuranec discloses a tank latch (250) provided in the tank lid, the tank latch configured to selectively secure and release a tank lid (204) to a main housing (10) when the recovery tank is supported by the main housing (Figs. 11A-11C and column 8, lines 60-67).
	It would have been obvious to have modified Kasper such that a tank latch provided in the tank lid, the tank latch configured to selectively secure and release a tank lid to the main housing when the recovery tank is supported by the main housing, as taught by Zahuranec, in order to provide greater ease of removing the tank lid from the main housing.

As to claim 8, wherein the main housing further includes a support member (46) projecting from an upper end of the front portion of the housing body at least partially defining a top side of the portable cleaner, and the support member cooperates with the tank lid to form a tilt clearance area (58 or the location between 46 and 92) therebetween to facilitate tilting and removing the recovery tank from the main housing (The area permits tilting of 14 during removal; Fig. 3).
As to claim 10, further comprising a handle (60) coupled on top of the main housing extending from the support member and defining a longitudinal handle axis that extends along a front-to-rear longitudinal axis of the portable extraction cleaner (column 6, lines 15-18).
As to claim 13, Zahuranec the tank lid being hinged to the container (Figs. 11A-11C).
As to claim 14, wherein the tank latch does not secure the tank lid to the container when the recovery tank is released from the main housing (Once 14 is removed from 12 the latch provided by Zahuranec does not secure 92 to 81).
As to claim 15, wherein the main housing further includes a support member (51) projecting from an upper portion of the main housing above the recovery tank, an upper surface of the support member and an upper surface of the tank lid cooperating to at least partially define the top side of the portable cleaner (Fig. 3).



11 is rejected under 35 U.S.C. 103 as being unpatentable over Kasper   
in view of Zahuranec, and further in view of Xia (US 2018/0110388).
Kasper does not disclose wherein the recovery tank includes a recovery tank handle positioned on a front wall of the container, the recovery tank handle configured to allow a user to simultaneously grasp the handle and depress the tank latch with one hand.
Xia discloses wherein the recovery tank includes a recovery tank handle (419) positioned on a front wall of a container (401) (paragraph 60).
It would have been obvious to have modified Kasper such that the recovery tank includes a recovery tank handle positioned on a front wall of the container, as taught by Xia, in order to permit the tank to be conveniently separated from the main housing while the user is standing at the front of the cleaner. This modification provides the recovery tank handle configured to allow a user to simultaneously grasp the handle and depress the tank latch with one hand.
Allowable Subject Matter
Claims 2-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723